             Case 1:18-cv-09344-LJL Document 134 Filed 02/06/20 Page 1 of 3




VLADECK, RASKIN & CLARK, P.C.
                                                                                           VALDI LICUL
                                                                                         212.403.7311
                                                                                  VLICUL@VLADECK.COM
                                         February 6, 2020

BY ECF                                                              USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
Honorable Lewis J. Liman                                            DOC #: _________________
United States District Court                                                      2/18/2020
                                                                    DATE FILED: ______________
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

                 Re:   Natalie Smith v. Ghurka Trading & Design LLC, et al.
                       Case No. 18 Civ. 09344

Dear Judge Liman:

       We represent plaintiff Natalie Smith in the above-captioned employment matter. The
defendants in this action are plaintiff’s employer and various related entities, Ghurka Trading &
Design LLC (“GT&D”); Brightwork Brand Holdings, Corp. (“BBH”); Green Bull Bags Jr LLC
(“GBB”); Ghurka Brands LLC; Extensis Group LLC; Banyan Mezzanine Fund, LLC; as well as
individual defendants Arnold Cohen, Diego McDonald, Simonetta Morrison, Richard Starke,
Adam Kaplan, Steven Latkovic, and Glenn Pollack.

        We write in accordance with Your Honor’s Individual Rule 4.B to request respectfully the
Court’s intervention raised in the parties’ joint discovery letter dated January 30, 2020, submitted
to the Honorable Lorna Schofield (attached). Plaintiff requests that the Court (1) compel non-party
Luxury Leather Brands (“LLB”) to comply with plaintiff’s subpoena; (2) compel defendants
Latkovic and Pollack to comply with their discovery obligations; and (3) consider imposing
appropriate sanctions on Latkovic and Pollack.

                                            Background

        Smith was the Vice President of Merchandising and Retail Strategy for GT&D, a retailer
of high-end leather accessories. In early 2017, Smith fell ill, requiring a short, eight-week medical
leave. The company refused, allowing Smith only six weeks of leave. Thankfully, Smith was
cleared by her physician to return to work within the restricted time frame. The company, however,
demanded that Smith provide medical documentation that she would not become ill again. When




565 Fifth Avenue, 9th Floor, New York, New York 10017 ▪ (p) 212-403-7300 ▪ (f) 212-221-3172

1081200 v1
             Case 1:18-cv-09344-LJL Document 134 Filed 02/06/20 Page 2 of 3
Honorable Lewis J. Liman
February 6, 2020
Page 2


Smith could not do so – because no doctor can provide a guarantee against future illness – Ghurka
unlawfully fired Smith. 1

        On October 12, 2018, Smith brought this action, as amended on June 26, 2019, against her
employer, managers and various related and successor entities for violations of the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the Family and Medical Leave Act 29 U.S.C.
§ 2601 et. seq.; the New York State Human Rights Law, Executive Law § 290 et seq.; and the
Administrative Code of the City of New York § 8-107 et seq. Discovery was originally set to be
completed by May 10, 2019. (Dkt. 20) However, because of significant delays caused, in part, by
Latkovic’s and Pollack’s efforts to evade service,2 the Honorable Lorna Schofield extended the fact
discovery deadline to March 16, 2020. (Dkt. 131)

       In accordance with Your Honor’s Individual Rule 1.B., plaintiff’s counsel has attempted,
without success, to communicate with counsel for Latkovic and Pollack by letter (January 7), email
(January 14, 21, 28, and 30), and telephone (January 21 and 30).

                                        The LLB Subpoena

        Plaintiff served a subpoena on non-party LLB on September 18, 2019, for information and
documents concerning plaintiff’s claims. 3 LLB has ignored the subpoena. It has not produced any
responsive documents, objected to any of the requests, nor sought additional time to respond.
Plaintiff respectfully requests that this Court issue an order compelling LLB to respond. See United
States ex rel. Ortiz v. Mount Sinai Hosp., 169 F. Supp. 3d 538, 544 (S.D.N.Y. 2016) (remedy for
non-compliance with third-party subpoena is an order directing compliance).

                 Latkovic’s and Pollack’s Failure to Respond to Discovery Requests

      Parties must respond to document requests and interrogatories. Fed. R. Civ. P. 26, 33, and
34. While a party may object to any request it deems improper, Komondy v. Gioco, No. 3:12 - CV


1
 See Furman v. City of N.Y., No. 07-CV-1014 (RRM) (JO), 2009 WL 4626706, at *6 (E.D.N.Y.
Dec. 7, 2009) (“A policy that requires an employee to be 100 percent healed prior to returning to
work violates the ADA.”).
2
 On October 18, 2019, Latkovic and Pollack, after refusing service at their business, finally agreed
to accept service through counsel rather than disclose personal addresses where they could be
served.

3
 At a court conference on August 8, 2019, counsel for defendants BBH, GBB, Latkovic and
Pollack, stated that LLB was likely in possession of plaintiff’s employer’s computer server.
Plaintiff believes that the server is likely to contain relevant documents concerning plaintiff’s
employment, her request for medical leave and defendants’ refusal to permit her to return to work.


1081200 v1
             Case 1:18-cv-09344-LJL Document 134 Filed 02/06/20 Page 3 of 3
Honorable Lewis J. Liman
February 6, 2020
Page 3


- 250 CSH, 2015 WL 917867, at *2 (D. Conn. Mar. 3, 2015), it may not wholly ignore its discovery
obligations. See Brown v. Clayton, No. 3:11CV714 JCH, 2012 WL 3113145, at *1 (D. Conn. July
31, 2012) (Rule 26); Convermat Corp. v. St. Paul Fire & Marine Ins. Co., No. CV 06-1045 JFB
AKT, 2007 WL 2743696, at *2 (E.D.N.Y. Sept. 18, 2007) (Rule 33).
         Here, on December 5, 2019, plaintiff served discovery requests on Latkovic and Pollack.
Responses were due within 30 days (January 6, 2020), see Fed. R. Civ. P. 34(b)(2)(A), or, at the
latest, by February 3, 2020, pursuant to this Court’s Fourth Amended Scheduling Order. (Dkt.
131) Latkovic and Pollack have ignored the requests. Further, Latkovic and Pollack have ignored
all of plaintiff’s efforts, through counsel, to discuss the missing responses. Accordingly, plaintiff
respectfully requests that the Court issue an order directing that these defendants comply with their
discovery obligations.
       Imposing sanctions on Latkovic and Pollack would also be appropriate. District Courts
have “broad discretion in fashioning [] appropriate sanction[s]” for a party’s failure to comply with
discovery obligations. Greene v. Netsmart Techs., Inc., No. CV 08-4971 TCP AKT, 2011 WL
2225004, at *7 (E.D.N.Y. Feb. 28, 2011), report and recommendation adopted, No. 08-CV-4971
TCP, 2011 WL 2193399 (E.D.N.Y. June 2, 2011). “The range of sanctions available to a court
include - but is not limited to - orders deeming certain facts established; permitting an adverse
inference instruction; striking pleadings; prohibiting the ‘disobedient’ party from making specific
claims or introducing certain matters into evidence; dismissing a claim or the entire action or
granting default judgment against the disobedient party; or entering an order of contempt.” Doug's
Word Clocks.com Pty Ltd. v. Princess Int'l, Inc., 323 F.R.D. 167, 172 (S.D.N.Y. 2017).
        Plaintiff should, at the least, be awarded her “reasonable expenses and attorney’s fees” for
bringing this motion. Tse v. UBS Fin. Servs., Inc., 568 F. Supp. 2d 274, 321 (S.D.N.Y. 2008)
(internal citations omitted). In addition to ignoring plaintiff’s discovery requests and her attempts
to resolve the dispute without court intervention, Latkovic and Pollack already have delayed this
matter significantly by seemingly avoiding service for months. (See plaintiff’s letters to the Court
dated July 30, 2019 (Dkt. 78) and October 4, 2019 (Dkt.109)) To the extent these defendants
continue to fail to respond, their pleadings should be stricken and a default finding should issue.
See Software Freedom Conservancy, Inc. v. Best Buy Co., No. 09 CIV. 10155 (SAS), 2010 WL
2985320, at *2 (S.D.N.Y. July 27, 2010) (granting default judgment because, inter alia, discovery
orders are meant to be followed. ‘A party who flouts such orders does so at his peril.’”) (quoting
Bambu Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849, 853 (2d Cir.1995)).
                                                Respectfully submitted,
                                                /s
                                                Valdi Licul
cc:     Counsel for all parties (via ECF)
               The motion to compel as to Defendants Latkovic and Pollack is DENIED as moot based on their
               counsel's representation that discovery responses have now been served. The motion to compel as to
               non-party LLB is DENIED as moot given its counsel's representation that LLB will comply with its
1081200 v1     discovery obligations. The motion for sanctions is DENIED without prejudice, but subject to
               reinstatement should Defendants or LLB not timely comply with their discovery obligations. SO
               ORDERED. 2/18/2020.
